267 P.3d 205 (2011)
246 Or. App. 685
STATE of Oregon, Plaintiff-Respondent,
v.
Ashley Lynn COLEMAN, Defendant-Appellant.
061237344; A142691.
Court of Appeals of Oregon.
Argued and Submitted September 14, 2011.
Decided November 23, 2011.
David J. Celuch, Portland, argued the cause and filed the brief for appellant.
Timothy A. Sylwester, Assistant Attorney General, argued the cause for respondent. With him on the brief were John R. Kroger, Attorney General, and Mary H. Williams, Solicitor General.
Before BREWER, Chief Judge, and GILLETTE, Senior Judge.
PER CURIAM.
Appeal dismissed for lack of jurisdiction. See State v. Coleman, 246 Or.App. 84, 265 P.3d 39 (2011).